—Appeal from a judgment of the County Court of Sullivan County (LaBuda, J.), rendered November 3, 1997, which revoked defendant’s probation and imposed a term of imprisonment.
Defendant was convicted upon a plea of guilty of the crime of robbery in the second degree and, upon being adjudicated a youthful offender, was sentenced to a term of five years’ proba*772tion. Thereafter, defendant was found guilty of violating the terms of his probation by failing to report to his probation officer as required, failing to perform community service and failing to complete a substance abuse treatment program. As a result, defendant’s probation was revoked and he was sentenced to a term of IV3 to 4 years in prison. We reject defendant’s contentions that County Court erred by failing to obtain an updated presentence report and that the sentence imposed was excessive. Defense counsel declined the court’s offer to order an updated presentence report and consented to the court proceeding immediately to sentence (see, People v Moon, 225 AD2d 826, lv denied 88 NY2d 939). Finally, given defendant’s violent criminal history and his demonstrated inability to comply with the conditions of his probation, we cannot conclude that the sentence imposed was harsh or excessive (see, People v Marshall, 246 AD2d 698). We have reviewed defendant’s remaining arguments and find them to be lacking in merit.
Cardona, P. J., Mikoll, Mercure, Carpinello and Graffeo, JJ., concur. Ordered that the judgment is affirmed.